Citation Nr: 1130043	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for claimed diabetes mellitus Type II.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant entered service in February 1970 and was discharged under honorable conditions in March 1976 and has been determined to have only had three months and 10 days of active service for this period.  He has been determined to have lost 636 days under 10 U.S.C. § 972 for the period extending from April 26, 1970 through February 3, 1972 and 1,501 days for the period extending from February 4, 1972 through March 14, 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the RO. 

In a January 2007 decision, the Board denied the claim of service connection for diabetes mellitus.  A timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court) was then entered.  

In a November 2008 Memorandum Decision, the Court vacated the decision as to the issue of service connection for diabetes mellitus and remanded this issue to the Board for readjudication.  

In February 2010, the Board remanded the case to the RO for additional development of the record.  

The appeal is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The February 2010 remand directed the RO, inter alia, to schedule the appellant for a VA examination to determine if the nature and likely etiology of the claimed diabetes mellitus to include whether the diabetes mellitus was related to his period of active service.  

The record shows that the RO did not afford the appellant a VA examination because he had withdrawn his appeal.  See the August 2010 compensation and pension examination inquiry.  

In a March 2011 letter, the RO requested that the appellant clarify whether he wished to withdraw his appeal and, if so, to indicate this in writing.  The appellant did not respond to the letter or otherwise indicated his intention to withdraw the appeal.  

It is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Where a remand order of the Board is not accomplished, the Board itself errs in failing to insure compliance; in such situations, the Board must remand back to RO for further development.

Thus, unless otherwise indicated, the Board finds that the RO should schedule the appellant for a VA examination so that a medical opinion can be obtained as to the nature and etiology of the claimed diabetes mellitus and whether it is related to his period of service.  

As noted, a September 2002 private medical record indicated that the appellant had had diabetes mellitus for 30 years, which would date the onset of disease back to the time of his service.  Thus, a medical examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is hereby advised that failure to report to the scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member. 

If the appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of examination sent to him by the pertinent VA medical facility where the examination is to take place.  

The appellant is hereby advised that if he intends to withdraw this appeal, he must submit evidence of his intention to withdraw the appeal in writing to the Board.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to advise the appellant that, if he intends to withdraw this appeal without prejudice, he must submit evidence of his intention to withdraw the appeal in writing to the Board.  

2.  If the appellant does not respond by formally withdrawing his appeal, the RO should schedule him for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus, as previously requested.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all current diagnoses.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the claimed diabetes mellitus had its clinical onset during a period of the three months and ten days that had been determined to be his full active service or was due to any event or incident during such a period.  The examiner should provide a complete rationale for any opinion provided.  

3.  If the appellant fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the VA medical facility.

4.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the appellant and he should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

